Citation Nr: 0531309	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-05 211	)	DATE
	)
	)

Received  from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for 
retinitis pigmentosa for the period from December 16, 1970 to 
December 29, 1988.

2.  Entitlement to a higher level of special monthly 
compensation prior to December 29, 1988.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
December 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board), in part, from a January 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In that decision, the RO implemented a 
settlement agreement (the case has a lengthy procedural 
history and further details are discussed in the Background 
section of this decision) that provided for an earlier 
effective date of December 16, 1970 for service connection 
for retinitis pigmentosa.  The RO was required to rate the 
disability.  The RO assigned a 90 percent rating on an 
extraschedular basis for the period from December 16, 1970.  
The RO also determined that from December 29, 1988, the 
veteran was entitled to a 100 percent rating with special 
monthly compensation (SMC).  The SMC was assigned at the 
intermediate rate between 38 U.S.C.A. § 1114 (l) and (m) on 
account of blindness in one eye with 5/200 visual acuity and 
blindness in the other eye having only light perception.  The 
veteran appealed the 90 percent rating for retinitis 
pigmentosa for the period of December 16, 1970 through 
December 28, 1988.  

In a December 2002 rating decision, the RO denied entitlement 
to TDIU.  The veteran also appealed this decision.  

In an April 2003 rating decision, The RO granted entitlement 
to special monthly compensation based on blindness of one eye 
from March 30, 1976 to December 29, 1988.  The special 
monthly compensation rate was assigned under 38 U.S.C.A. 1114 
(k) from March 30, 1976.  Entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114 at the rate 
intermediate between (l) and (m) was continued from 
December 29, 1988.  The veteran appealed for the higher rate 
of SMC at the intermediate rate between (l) and (m) prior to 
December 29, 1988.  

The claims file was transferred to the Seattle, Washington 
RO.  In June 2005, the veteran testified at a Travel Board 
hearing before the undersigned at that RO.  


FINDINGS OF FACT

1.  For the period from December 16, 1970 to December 29, 
1988, the veteran's retinitis pigmentosa did not result in 
bilateral concentric contraction of the visual field to 5 
degrees or blindness in both eyes having only light 
perception.  

2.  For the period from December 16, 1970 to December 29, 
1988, the veteran had blindness of the left eye, having only 
light perception, but he did not have blindness in the right 
eye and he was not permanently bedridden or so helpless as to 
be in need of regular aid and attendance.

3.  For the period from December 16, 1970 to December 29, 
1988, the veteran's service-connected retinitis pigmentosa 
precluded him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  For the period from December 16, 1970 to December 29, 
1988, the criteria for rating in excess of 90 percent for 
retinitis pigmentosis were not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.79, 4.83, 4.83a, 
4.84, 4.84a, Part 4, Diagnostic Code 6006-6080 (2005).

2.  For the period of December 16, 1970 to December 29, 1988, 
the criteria for special monthly compensation at the "k" 
rate, but no higher, were met. 38 C.F.R. §§ 1114(k) and (l), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 
(2005).

3.  For the period from December 16, 1970 to December 29, 
1988, the veteran was individually unemployable by reason of 
his service-connected retinitis pigmentosa.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341(a), 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA changed the procedural requirements for VA 
compensation claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  VA also promulgated 
regulations to implement VCAA at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), mostly effective from November 9, 
2000.  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.   
 
Under the VCAA, VA has a duty to notify the claimant (and any 
representative) of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103A(g).  

The Board finds that VA has satisfied its duty to notify by 
means of a July 2002 letter from the RO to the claimant as 
well as the subsequent rating decisions, statements of the 
case, and supplemental statements of the case.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was advised of the type of evidence that would 
establish the claim and afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that he should submit pertinent evidence in his 
possession under 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The claimant was provided adequate notice.  Following the 
notice, the statements of the case and supplemental 
statements of the case constituted subsequent process.  The 
claimant has not shown how the error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has made efforts to develop the record.  The 
records satisfy 38 C.F.R. § 3.326 in regard to VA 
examinations.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him to obtain.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the claimant.  
Further, the veteran has been represented throughout the 
appeal, and the veteran has requested that his appeal be 
decided without further delay.  Accordingly, appellate review 
may proceed without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Background

The veteran served on active duty from September 1966 to 
December 1970.  During service, he was diagnosed as having 
retinitis pigmentosa.  In February 1970, the veteran reported 
blurred vision of the left eye.  He indicated that he had a 
gray spot in the center of the visual field of the left eye.  
Physical examination revealed distant visual acuity of 20/30 
in the right eye and 20/200 plus 2 in the left eye.  Near 
visual acuity with glasses was 14/21 in the right eye and 
less than 14/70 in the left eye.  Visual field examination 
showed a loss of most of the superior visual field on each 
side.  The optic disc of each eye had a waxy pallor.  The 
macula of the left eye had an apparent retinal cyst or 
macular hole.  Choroidal sclerosis was observed in the fundus 
of each eye.  He was diagnosed as having severe bilateral 
retinitis pigmentosa.  

In October 1970, the veteran was hospitalized.  Distant 
visual acuity with glasses was 20/20 in the right eye.  In 
the left eye, it was 20/200 plus 2, which through a pinhole 
was not improved.  Near visual acuity with glasses was 14/21 
on the right and less than 14/70 on the left.  Visual field 
examination showed loss of most of the superior visual field 
of both eyes.  The veteran had an apparent retinal cyst, 
possible macular hole, in the left eye and his visual acuity 
was expected to decrease in the future.  

The service separation examination showed that distant visual 
acuity of the right eye was 20/40, corrected to 20/30; and 
the left eye was 20/200, corrected to 20/200 plus 2.  Near 
vision of the right eye was 14/21 corrected and uncorrected; 
in the left eye, it was 14/70, corrected and uncorrected.  
Intraocular tension was 13 on the right and 15 on the left.  
He was referred to a medical board and was discharged based 
on his visual impairment.  

The veteran filed a claim for VA compensation for loss of 
vision in December 1970 shortly after his separation from 
service.  The veteran also applied for disability benefits 
with the Social Security Administration (SSA) in December 
1970 and was granted those benefits based on the retinitis 
pigmentosa.  (Although SSA may have considered the veteran to 
be blind in both eyes, this determination is not binding on 
VA as it is not based on VA law and regulations.)  

In a December 1970 rating decision, service connection for 
retinitis pigmentosa was denied because the disorder was 
considered a constitutional or developmental abnormality and 
not a disability under VA law.  A January 1971 rating 
decision confirmed and continued the prior rating decision.  
The veteran appealed this decision.  In a September 1971 
Board decision, service connection for retinitis pigmentosa 
was denied on the basis that it was a congenital or 
developmental defect, not a disease or injury within the 
meaning of VA law, and that it was not aggravated by service.   

Thereafter, VA treatment records were received.  In October 
1973, uncorrected visual acuity in the right eye was 20/60-2, 
unimproved by pinhole and 5/200 in the left eye.  Average 
contraction of the veteran's visual fields was to 10 degrees 
in the right eye and 5 degrees in the left eye.  By January 
1976, the average contraction of the visual fields was to 7 
degrees in the right eye, and remained 5 degrees in the left 
eye.  Uncorrected visual acuity was 20/50 in the right eye 
and 2/100 in the left eye.  In March 1976, uncorrected visual 
acuity was 20/60 in the right eye and limited to counting 
fingers in the left eye.  

In December 1988, correspondence was received from the 
veteran in which he contended that there was error in the 
1971 decision.  He requested reconsideration of the Board's 
decision.  The veteran referred to a macular cyst or hole 
that was noted during service and indicated that this 
abnormality was not congenital in nature and had been 
overlooked.  

In a May 1990 reconsideration decision, the Board determined 
that there was no obvious error in the Board's September 1971 
decision that denied entitlement to service connection for 
retinitis pigmentosa.  However, in further administrative 
action, it was indicated that subsequent interpretations of 
the law and regulations permitted a different interpretation.  
In two opinions, the VA General Counsel had held that 
retinitis pigmentosis could be considered to have been 
incurred in service if the symptomatology did not manifest 
itself until after entry onto active duty.  This was found to 
be the case here.  Thus, service connection for retinitis 
pigmentosis was approved by the Board's vice chairman as an 
administrative allowance.  The effective date under 38 C.F.R. 
§ 400(h)(2) (1989) was December 29, 1988, the date of the 
veteran's application for reconsideration.  

Thereafter, VA treatment records were received.  In March 
1989, the veteran's corrected visual acuity was 20/50 in the 
right eye and he could count fingers at three feet in the 
left eye.  In April 1990, central visual fields were 
interpreted as being contracted to such an extent that the 
widest diameter of visual fields subtended an angular 
distance of less than 20 degrees when determined to be 
qualified for purchase of an automobile and adaptive 
equipment in an August 1990 rating decision.  

In another August 1990 rating decision, the Board's grant of 
service connection for retinitis pigmentosa was implemented 
by the RO.  The RO assigned a total 100 percent schedular 
rating under Diagnostic Code 6006, effective December 29, 
1988, the date of the veteran's reconsideration request.  It 
was noted that VA ophthalmology examination showed visual 
acuity of 20/40 in the right eye with correction and visual 
acuity of finger count at 3 feet with eccentric viewing with 
no improvement with correction in the left eye.  Visual field 
showed no central visual acuity.  Because the veteran had 
very narrow areas of vision in the lower half of the visual 
field only, concentric contraction was considered less than 5 
degrees bilaterally.  

A September 1990 VA examination showed that the veteran had 
uncorrected visual acuity in the right eye of 20/200.  In the 
left eye, he had only light perception, uncorrectable by 
pinhole or lens.  Confrontation visual fields revealed a 
severe concentric visual field loss in both eyes with a small 
island of vision centrally in the right eye.  Examination of 
the retinas was markedly abnormal.  The veteran had extensive 
retinal pigment epithelium and chorioretinal atrophy with 
bone spicule deposition throughout both retinas.  The right 
posterior pole showed a small island of preserved retinal 
epithelium centrally.  The left macula showed a large macular 
hole.  The optic nerves showed a pale neural rim bilaterally 
and severely attenuated arerioles.  The impression was 
pigmentary retinal degeneration bilaterally with a macular 
hole in the left eye.  It was noted that the Goldmann visual 
fields were done.  

In a December 1990 rating decision, the 100 percent rating 
for retinitis pigmentosa was confirmed and continued.  It was 
noted that the veteran was receiving the maximum amount under 
the rating code.  

In June 1992 correspondence, the veteran requested an earlier 
effective date for the grant of service connection for 
retinitis pigmentosa.  In an April 1993 rating decision, the 
RO determined that there was no evidence of any clear error 
regarding the effective date of the grant of service 
connection for retinitis pigmentosa.  The veteran appealed.  

In a September 1996 decision, the Board determined that an 
effective date earlier than December 29, 1988, was not 
warranted for a grant of service connection for retinitis 
pigmentosis.  The Board indicated that the prior Board 
decision which assigned the effective date was not subject to 
review under clear and unmistakable error and cited to Smith 
v. Brown, 35 F.3d 1516 (1994).  

In December 1997, the veteran requested reconsideration of 
the Board's September 1996 decision.  His motion for 
reconsideration was denied.  However, in April 1999, the 
Board advised the veteran that his motion for reconsideration 
was also considered to be a request for revision of the Board 
decision based on clear and unmistakable error (CUE) pursuant 
to a new authority granted to the Board by Public Law 105-
111.  

In a December 1999 decision, the Board considered the 
following issues: (1) Whether there was CUE in the Board's 
September 1971 decision, denying entitlement to service 
connection for retinitis pigmentosis; (2). Whether there was 
CUE in the Board's May 1990 decision, which found no error in 
the Board's September 1971 decision and administratively 
granted service connection for retinitis pigmentosis from 
December 29, 1988; and (3) Whether there was CUE in the 
Board's September 1996 decision, which denied the claim of 
entitlement to an effective date earlier than December 29, 
1988, for a grant of service connection for retinitis 
pigmentosis.  The Board concluded that none of these 
decisions contained CUE.  

In February 2000, the veteran requested reconsideration of 
the Board's December 1999 decision.  The request was denied 
in April 2000 and the veteran appealed the Board's December 
1999 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In December 2000, a settlement was reached between the 
parties.  According to the Court Settlement, it was agreed 
that VA would assign December 16, 1970 as the effective date 
of service connection for retinitis pigmentosis.  In 
addition, in pertinent part, it was noted that the veteran 
and VA made no agreement as to the applicable disability 
rating to be assigned for the period between December 16, 
1970 and December 29, 1988 for retinitis pigmentosis.  The 
question of the disability rating was to be referred to the 
RO as an initial matter, subject to appeal.  

In December 2000 correspondence, the veteran asserted that he 
was entitled to a 100 percent rating with special monthly 
compensation at the "L + 1/2" rate (the intermediate rate 
between 38 U.S.C.A. § 1114 (l) and (m)) from December 16, 
1970.  

In January 2001, the Director of the VA  Compensation and 
Pension Service reviewed the veteran's claims file.  The 
following was determined.  On the basis of loss of visual 
efficiency, the veteran was entitled to an evaluation of 90 
percent for visual impairment from service-connected 
disability diagnosed as retinitis pigmentosis with decreased 
visual acuity and diminished visual fields based on the 
November 12, 1970 Physical Evaluation Board proceedings.  It 
was determined that no deduction for a "pre-service" level 
of disability was indicated.  This 90 percent rating, which 
was effective December 16, 1970, was the maximal evaluation 
based on impairment of visual efficiency and was granted as 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

In a January 2001 rating decision, the earlier effective date 
of service connection for retinitis pigmentosis was 
implemented, December 16, 1970.  As agreed, the RO then rated 
the disability as an initial matter.  The rating was assigned 
pursuant to the determination by the Director of Compensation 
and Pension Services that the veteran should be granted an 
extraschedular rating of 90 percent rating effective December 
16, 1970.  The RO then determined that the veteran was 
entitled to a 100 percent rating with special monthly 
compensation at the intermediate rate between 38 U.S.C.A. 
§ 1114 subsections (l) and (m) as discussed in the 
Introduction to this decision.  

In support of his claim for a rating in excess of 90 percent 
for retinitis pigmentosa, the veteran submitted documentation 
from the SSA that shows he had been entitled to SSA benefits 
as of December 21, 1970 for his retinitis pigmentosis.  The 
veteran also submitted a letter from J.A.N., M.D.  This 
physician explained the different standards used to quantify 
visual impairment and to define legal blindness.  He stated 
that the veteran met the standards for legal blindness in the 
United Stated and according to the World Health Organization 
as of his initial examination in 1970.  The physician noted 
that in 1976, the veteran narrowly failed to meet he criteria 
for a 100 percent rating according to VA.  The physician 
opined that in many ways, a severe loss of peripheral visual 
field was more debilitating than a loss of central visual 
acuity because it becomes extremely difficult to orient 
oneself to the visual environment.  He further stated that 
employment opportunities for people with severe visual 
constrictions were difficult to find and frequently required 
special equipment in the work environment.  The veteran was 
employed as a loading equipment operation in the Air Force 
which was a job that was certainly unsafe for him to perform 
as of his discharge in 1970.  The physician opined that it 
was more likely than not that the veteran became very 
difficult to employ at some point between 1973 and 1976.  

In April 2002, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was received 
from the veteran.  In his application, the veteran indicated 
that although he was employed in the 1970's and 1980's, the 
positions were temporary and unsuccessful.  He was ultimately 
unable to remain employed.  

Thereafter, correspondence was received from the veteran and 
his representative.  They asserted that the veteran met the 
criteria for special monthly compensation ("L-B2 rate") 
from the effective date of service connection.  They stated 
that the veteran had had blindness in one eye with 5/200 
visual acuity or less and blindness in the other eye having 
only light perception since his 1970 discharge.  They 
asserted that the December 1990 RO decision determined that 
the veteran was entitled to special monthly compensation at 
the LB-2 rate and that this rating should not have been 
changed absent findings of fraud or CUE; that the January 
2001 RO decision which assigned the 90 percent rating was in 
effect a reduction which was not properly implemented, 
following the law and regulations for reductions; and at the 
time the veteran entered into his settlement with VA, he was 
entitled to special monthly compensation at the LB-2 rate, 
which was protected.  

In December 2002, the RO denied entitlement to TDIU for the 
period of December 16, 1970 to December 29, 1988, on the 
basis that for substantial periods of time between 1970 and 
1988, the veteran was gainfully employed and apparently able 
to perform the duties of his positions.  

In October 2002, the veteran testified at a personal hearing 
before an RO hearing officer.  At his hearing, the veteran 
stated that the Director of Compensation and Pension 
improperly relied on the medical board proceedings from 
service.  The veteran also indicated that he had been 
unemployable over the years due to his visual impairment.  

In an April 2003 rating decision, entitlement to special 
monthly compensation based on blindness of one eye was 
granted from March 30, 1976 to December 29, 1988, under 
38 U.S.C.A. § 1114(k) as noted in the Introduction to this 
decision.  March 30, 1976, was cited as the first date visual 
acuity was noted as count fingers only at the temporal 
periphery of the left eye and was considered blindness of one 
eye having only light perception.  Because blindness in both 
eyes with visual acuity of 5/200 or less, or concentric 
contraction of field of vision beyond 5 degrees in both eyes, 
noted to be the equivalent of 5/200 visual acuity, was not 
shown until April 25, 1990, in a treatment report, special 
monthly compensation under 38 U.S.C.A. § 1114 at the rate 
intermediate between (l) and (m) was not warranted prior to 
December 29, 1988.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned.  At that time, the veteran stated 
that his visual impairment warranted a 100 percent rating 
from December 1970.  He also stated that he had been 
unemployable since 1970.  He testified that the jobs he held 
were temporary and unsuccessful.  He stated in detail his 
experiences at his various employments and how he was 
ultimately unable to handle all of the duties of his jobs due 
to his visual impairment.  

The veteran testified that currently, he had no central 
vision in his left eye and no light perception.  He stated 
that his right eye was within 5 degrees of central and most 
of the major quadrants with vision of 2/200.  He reported 
that he had no depth perception.  He described his vision in 
relation to various objects in the hearing room and recalled 
hospital treatment he had received for mononucleosis in 
service   when he thought that he had been given a drug 
overdose.  The veteran explained that there was no true 
contraction of his visual fields, just big chunks that were 
missing and had stayed "pretty stable" since service.  (A 
portion of the hearing tape near the conclusion of the 
hearing became inaudible and incapable of transcription.)  


Entitlement to a Rating in Excess of 90 Percent for Retinitis 
Pigmentosis for the Period of December 16, 1970 to December 
29, 1988

Pursuant to the December 2000 settlement between the VA 
Secretary and the veteran, the RO was instructed set the 
initial disability rate for retinitis pigmentosis for the 
period between December 16, 1970 and December 29, 1988.  The 
RO sought an opinion from the Director of the VA Compensation 
and Pension Service regarding an extraschedular rating based 
on visual efficiency.  The Director determined that an 
extraschedular rating was warranted.  On the basis of loss of 
visual efficiency, the veteran was entitled to an evaluation 
of 90 percent for visual impairment for the service-connected 
retinitis pigmentosa with decreased visual acuity and 
diminished visual fields based on the November 12, 1970 
Physical Evaluation Board proceedings.  In a January 2001 
rating decision, the RO assigned the 90 percent rating, 
effective December 16, 1970, under diagnostic code 6006-6080.  
The veteran seeks a higher rating for the assigned period.  

Generally, disability evaluations are determined by comparing 
a veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Diagnostic Code 6006 
provides that retinitis is rated from 10 to 100 percent based 
on visual acuity or field loss or other factors.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Before proceeding with its analysis of the veteran's claim, 
some discussion of Fenderson v. West, 12 Vet. App 119 (1999) 
is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

Under the diagnostic codes for rating to eye disabilities, a 
higher rating of 100 percent is available under several 
codes, although some are inapplicable.  

Under Diagnostic Code 6010, active tuberculosis of the eye is 
rated as 100 percent disabling.  The veteran does not have 
tuberculosis of the eye.  

Under Diagnostic Code 6012, congestive or inflammatory 
glaucoma with frequent attacks of considerable duration 
warrants a 100 percent rating.  The veteran does not have 
glaucoma.  

Under Diagnostic Code 6014, new malignant growths of the 
eyeball pending completion of operation or other indicated 
treatment warrants a 100 percent rating.  The veteran does 
not have a malignant growth of the eyeball.  

Under Diagnostic Code 6061, anatomical loss of both eyes 
warrants a 100 percent rating.  The veteran does not have 
anatomical loss of both eyes.  

Under Diagnostic Code 6063, if the veteran has anatomical 
loss of one eye and vision of 5/200 in the other eye, a 100 
percent rating is warranted.  The veteran does not have 
anatomical loss of either eye.  

The two pertinent diagnostic codes are as follows.  

Under Diagnostic Code 6062, blindness in both eyes having 
only light perception warrants a 100 percent rating.  

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080, utilized by the RO in 
rating the veteran's disability.  Under that code, concentric 
contraction of the visual field to 5 degrees qualifies for a 
100 percent rating if bilateral, a 30 percent rating if 
unilateral, or may be rated as visual acuity of 5/200.  

Demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  The alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in the other eye.  
Concentric contraction resulting from demonstrable pathology 
to 5 degrees or less will be considered on a parity with 
reduction of central visual acuity to 5/200 (1.5/60) or less 
for all purposes including entitlement under 38 C.F.R. §  
3.350(b)(2); not however, for the purpose of 38 C.F.R. §  
3.350(a).  Entitlement on account of blindness requiring 
regular aid and attendance, 38 C.F.R. §  3.350(c), will 
continue to be determined on the facts in the individual 
case.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

During the pertinent time frame, from 1970 to 1988, the 
veteran's vision in his right eye was better than his vision 
in the left eye.  Although the left eye met the criteria for 
blindness, the right eye did not.  The veteran did not have, 
with regard to the right eye, concentric contraction of the 
visual field to 5 degrees or blindness with light perception 
only.  Thus, the veteran's retinitis pigmentosa did not 
result in bilateral concentric contraction of the visual 
field to 5 degrees or blindness in both eyes having only 
light perception.  

The veteran obviously has had a very serious eye impairment 
since he left service and the Board is sympathetic to his 
assertion that a total schedular rating was warranted.  
However, the Board is bound by the rating criteria and must 
apply the facts to that criteria.  The medical evidence shows 
that his visual impairment did not meet the rating criteria 
for a 100 percent schedular rating during the time in 
question.  

The rating schedule is based as far as practicable upon the 
average impairments of earning capacity with the additional 
proviso that the VA Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director 
of Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Under this authority, the Director of the Compensation and 
Pension Service assigned a 90 percent rating.  The veteran 
contends that the Director of Compensation and Pension 
Service improperly relied on the inservice medical board 
proceedings.  The Director, however, did cite to the medical 
board proceedings.  He also indicated that the claims file 
was reviewed.  The Director weighed the evidence of record 
per his discretion.  In any event, the veteran was actually 
assigned a rating in excess of the rating warranted under the 
rating schedule.  That is why the rating was assigned on an 
extraschedular basis.  

The Board finds no basis for a rating in excess of 90 percent 
at any time prior to December 28, 1988.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).  


Entitlement to a Higher Level of Special Monthly Compensation
Prior to December 28, 1988

In an April 2003 rating decision, entitlement to special 
monthly compensation based on blindness of one eye was 
granted from March 30, 1976 to December 29, 1988,  under 
38 U.S.C.A. § 1114(k).  March 30, 1976, was the first date 
that the RO determined that visual acuity was noted as count 
fingers only at temporal periphery of the left eye, 
considered as blindness of one eye having only light 
perception.  The RO found that blindness in both eyes with 
visual acuity of 5/200 or less or concentric contraction of 
field of vision beyond 5 degrees in both eyes, the equivalent 
of 5/200 visual acuity, was not shown until April 25, 1990, 
in a treatment report.  Therefore, it was determined that a 
higher level of special monthly compensation at 38 U.S.C.A. 
§ 1114(l) was not warranted prior to December 29, 1988.  

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for blindness of one eye having only light 
perception.  Loss of use or blindness of one eye, having only 
light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot and when 
further examination of the eye reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet.  See 38 C.F.R. § 3.350(a)(4).

In this case, the Board accepts that the veteran had 
blindness of the left eye when he was separated from service.  
During service, a possible macular hole was identified, which 
has later been confirmed.  The veteran's vision in his left 
eye was worse than his right eye and deteriorated.  He 
basically had no central vision.  There are gaps in the 
medical evidence to the date when testing showed only finger 
count ability.  The Board finds that this likely occurred 
prior to the date of the 1976 treatment report.  The Board 
finds the veteran's statements to be credible that he had the 
equivalent of light perception only in that eye.  Certainly, 
contraction of the visual field of that eye was 5 degrees or 
less, as shown by the competent medical evidence as a whole.  
Thus, in affording the veteran the benefit of the doubt, see 
38 U.S.C.A. § 5107, the Board finds that the veteran is 
entitled to the "k" level of special monthly compensation 
from December 16, 1970.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).

However, a special monthly compensation rate above the "k" 
level was not warranted.  Special monthly compensation is 
payable at a specified rate if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, or is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).

The veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 C.F.R. § 3.352(a).

The veteran does not assert nor does the record support a 
finding that during the time period in question, the veteran 
was permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  He was not bedridden or 
medically recommended to remain in bed.  The evidence does 
not show that he was unable to attend to the daily 
necessities of life or to protect himself from the hazards of 
his daily environment.  Rather, he asserts that he was blind 
in both eyes.  

However, blindness in both eyes was not shown during the time 
period in question.  As previously set forth above detail, 
the veteran's vision in his right eye exceeded concentric 
contraction of the visual field to 5 degrees and was not 
limited to light perception.  Thus, the veteran is not 
entitled to the "l" level of special monthly compensation 
from December 16, 1970 through December 28, 1988.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The veteran and his representative assert that the January 
2001 decision to assign the 90 percent rating was in effect a 
reduction that was improperly implemented, following the law 
and regulations for reductions; and at the time the veteran 
entered into his settlement with VA, he was entitled to 
special monthly compensation at the LB-2 rate, which was 
protected.  

The Board notes that the December 2000 settlement stipulated 
that VA would assign December 16, 1970 as the effective date 
of service connection for retinitis pigmentosis.  In 
addition, in pertinent part, it was noted that the veteran 
and VA made no agreement as to the applicable disability 
rating to be assigned for the period between December 16, 
1970 and December 29, 1988 for retinitis pigmentosis.  The 
question of the disability rating was to be referred to the 
agency of original jurisdiction (AOJ) as an initial matter, 
subject to appeal.  

Thus, when the January 2001 rating decision assigned the 90 
percent rating, this was an initial rating that replaced the 
prior adjudicatory actions.  Further, the veteran was not 
previously service-connected for retinitis pigmentosis prior 
to December 29, 1988.  Therefore, there was no prior rating 
in effect and no rating to reduce.  Accordingly, this 
argument is not persuasive.  





Entitlement to TDIU for the Period
of December 16, 1970 to December 29, 1988

Total disability ratings for compensation purposes based on 
individual unemployability (TDIU) may be assigned when the 
schedular rating for service-connected disabilities is less 
than 100 percent, when it is found that those disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  If unemployability is the result of a single 
service-connected disability, that disability must be rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

In this case, the schedular criteria under 38 C.F.R. § 
4.16(a) have been met.  Thus, the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
veteran to prevail in his TDIU claim, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disability, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The Board has considered the entire record, including the 
veteran's testimony during his hearings and his written 
correspondence.  The Board finds the veteran's statements 
regarding the nature of employment to be credible and 
consistent with his disability picture as determined by the 
Social Security Administration and other evidence of record.  
Although the veteran maintained various jobs during the 
period of December 16, 1970 to December 29, 1988, his 
earnings were apparently below the threshold for gainful 
employment.  He has been receiving SSA benefits based on his 
impaired vision since 1970.  His various jobs were temporary 
and/or part-time.  He attained advanced education, but was 
unsuccessful in securing and maintaining employment due to 
his visual impairment.  

The Board concludes that it was at least as likely as not 
that the veteran precluded from all forms of substantially 
gainful employment due to his visual impairment despite his 
education and work experience.  Reasonable doubt is resolved 
in the veteran's favor.  See 38 U.S.C.A. § 5107.  
Accordingly, TDIU is warranted and the appeal as to this 
issued is allowed.


ORDER

For the period of December 16, 1970 to December 29, 1988, a 
rating in excess of 90 percent for retinitis pigmentosis is 
denied.  

For the period of December 16, 1970 to December 29, 1988, 
special monthly compensation at the "k" rate is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

For the period of December 16, 1970 to December 29, 1988, 
TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


